Citation Nr: 0513856	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  04-02 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran had active military service from June 1970 to 
April 1972, as well as prior active military service of 
eleven months and eight days.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

The Board notes that the veteran had appropriately requested 
Decision Review Officer (DRO) review, and this review was 
afforded him by a statement of the case issued in November 
2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As a preliminary matter, the Board notes that there appear to 
have been prior VA rating actions, with awards of service 
connection for residuals of a hand injury and residual scars 
of the hand and abdomen, not reflected in the claims folder 
before the Board.  It is unclear whether there are other 
claims folder(s) or whether there are lost documents.  The 
file before the Board does not reflect attempts to rebuild 
the file, nor is it indicated that this is a later volume of 
a several volume file.  Hence, it appears likely that 
clarification is needed on remand. 

The record reflects that the veteran receives Social Security 
Disability benefits.  The United States Court of Appeals for 
Veterans Claims (Court) has held that where a veteran is in 
receipt of Social Security disability benefits, the medical 
records underlying that award are relevant to issues such as 
those on appeal here.  Masors v. Derwinski, 2 Vet. App. 181 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As 
such, these medical records must be obtained for association 
with the claims folder as they are not in the file before the 
Board.  

The veteran has been diagnosed at his most recent VA 
examination in December 2002 with paranoid schizophrenia.  
This is not a new diagnosis.  The claims folder contains VA 
treatment records dating back to 1997 showing ongoing 
treatment for schizophrenia, and a VA examination in October 
1996 noting that the veteran reportedly first developed 
multiple somatic symptoms in 1985, and first sought VA 
treatment for his schizophrenia at the Erie VA Mental Hygiene 
Clinic in December 1994.  A record of private medical 
evaluation by Dr. Baron Denniston at the St. Vincent Health 
Center, Erie, Pennsylvania, in July 1994, informs that the 
veteran had been hospitalized several years prior for his 
psychosis, and that he now sought care for recurrence of 
psychosis.  Other psychiatric conditions noted in these VA 
and private treatment records, include depressive disorder, 
major depression, obsessive compulsive disorder, anxiety 
disorder, and PTSD.  It is indicated that there was 
psychiatric treatment from at least 1986.  Attempts to obtain 
records of such treatment should be undertaken.  See 
38 C.F.R. § 3.159.

While the VA examiner in December 2002 diagnosed active 
paranoid schizophrenia and did not diagnose PTSD, the Board 
notes that the veteran was then not taking his medication for 
schizophrenia.  Accordingly, it is possible that an accurate 
picture of symptoms of other mental impairment, possibly to 
include PTSD, were then masked by his active psychosis, and 
could not be assessed.  The VA examiner noted that the 
veteran excessively blamed a stabbing incident in service for 
all his difficulties, which might not be unexpected in one 
suffering from paranoid schizophrenia as well as obsessive 
compulsive traits.  The VA examiner also noted that the 
veteran refused to allow himself to be interviewed.  The 
examiner nonetheless concluded that he found insufficient 
evidence, including based on review of he claims file, to 
support a diagnosis of PTSD.  It is noted that the claims 
folder was to be sent, although reference to it was not made, 
and moreover, it does not appear that all pertinent records 
were in the file at the time of the examination.

However, in the absence of all documentation resulting in a 
thorough examination, the VA examiner could not have had the 
opportunity accurately assessed the presence or absence, for 
adjudicative purposes, of disorders other than psychosis.  
The Court has held that VA's duty to assist a veteran in 
obtaining and developing available facts and evidence to 
support a claim includes obtaining an adequate and 
contemporaneous VA examination which takes into account the 
records of prior medical treatment. Littke v. Derwinski, 1 
Vet. App. 90 (1990).  Accordingly, after obtaining all the 
records, additional examination should be conducted.

Questions presented for purposes of this case include whether 
the veteran suffered the stressor which he alleges occurred 
in service, and whether he has PTSD due to that stressor.  A 
VA clinical social worker has conducted several examinations 
of the veteran for treatment purposes, and has provided 
several assessments of PTSD due to service.  These 
examinations include an intake evaluation in February 2000, 
and subsequent treatment evaluations in January 2002, 
February 2002, June 2003 and September 2003.  This social 
worker in her February 2002 examination report makes 
reference to PTSD's effect on brain and cognitive processes.  
In her June 2003 report, she assessed that the assault the 
veteran suffered in service triggered severe PTSD as well as 
the veteran's other psychotic symptoms.  

The December 2002 VA examiner countered those conclusions of 
the social worker by asserting that there was no medical 
basis for any causal association between a triggering event 
and subsequent development of paranoid schizophrenia.

The stressor in question was reportedly an attack on the 
veteran which included stabbing the veteran.  In an October 
1996 VA examination for pension purposes, the examiner noted 
that the veteran had an incident in the Navy when he was 
stabbed repeatedly, which the veteran then refused to 
discuss.  In that report, it was noted that the veteran 
worked after service in the family business moving mobile 
homes, and married in 1977.  However, reportedly, the family 
business closed in 1980, and because he was no longer 
employed in that sheltered family environment, which was 
tolerant of his condition, he could then manage only sporadic 
work, with a number of jobs for brief periods.  Thus, it may 
be the case that the veteran had ongoing mental difficulties 
impairing his functioning since service, which became more 
manifest, pronounced, or relevant only with the loss of that 
sheltering family work environment.  Additional development 
is necessary to flesh out these details, to allow for an 
informed VA medical opinion regarding the presence of PTSD, 
or other mental disability, as related to service.  

Finally it is noted that the file before the Board does not 
contain service medical records.  As part of the 
determination as to whether there are additional files or 
whether the file is lost, an attempt to obtain the service 
medical records should be undertaken.

Accordingly, the case is remanded for the following:

1.  The RO should search for any 
additional claims folders, including 
those containing rating actions 
granting service connection for 
residuals of hand injury and 
residuals of scar to the hand and 
abdomen, should be obtained and 
associated with the claims file.  If 
additional files are not found, that 
should be certified and attempts to 
rebuild the folder(s) should 
undertaken.  All steps for 
rebuilding, including contact with 
the representative, medical centers, 
and other appropriate authority, 
should be undertaken.

2.  All periods of active military 
service should be confirmed, with 
dates of entry and separation 
identified.  

3.  All records of active service, 
including all unobtained service 
medical records, and all service 
personnel records, should be 
obtained.  In particular, any 
personnel and military investigation 
records surrounding the veteran's 
alleged stabbing incident in service 
should be obtained.  Also, any 
records of service medical board 
evaluation or other evaluation 
related to the veteran's mental 
health and/or his service separation 
in April 1972, should be obtained.  
All records obtained should be 
associated with the claims folder.  
If they are not found, then 
certification of the unavailability 
should be set out in the claims file.

4.  All private VA treatment records 
not yet obtained, including from the 
Erie VA Medical Center (VAMC) and the 
Erie VA Mental Hygiene Clinic, 
including all records of outpatient 
treatment and hospitalization dating 
back to at least 1994, (and records 
of reported psychiatric treatment in 
1986,) should be obtained and 
associated with the claims folder.  
All unobtained private treatment 
records, including from Saint 
Vincent's Health Center, Erie, 
Pennsylvania, and from B. D., M.D., 
should also be obtained with 
appropriate authorization, and 
associated with the claims folder.  
Appellant's assistance in identifying 
and obtaining these records should be 
requested as needed.

5.  The RO should also obtain and 
associate with the claims file the 
medical records underlying the 
veteran's award of Social Security 
disability benefits. 

6.  Thereafter, and whether or not 
records are obtained, the RO should 
arrange for a VA psychiatric 
examination by a board of 2 
examiners.  All indicated tests 
should be accomplished and all 
clinical findings should be reported 
in detail.  The claims folder should 
be provided to the examiners for 
review prior to the examinations.   
The examiners should identify any and 
all psychiatric pathology present 
and, as best as possible, identify 
the etiology of the pathology found.  
If a determination cannot be made 
without resort to speculation, that 
should be noted in the claims folder.  
If PTSD is identified, stressors used 
should be specifically identified.

The examiners are requested to 
specifically address the following:  

A.  Is it at least as likely as 
not that the veteran has PTSD 
due to a confirmed inservice 
stressor?  

B.  Is it at least as likely as 
not that any other current 
psychiatric disorder either 
developed in service, or is 
causally related to an inservice 
stressor in which the veteran 
was attacked and stabbed (if 
that stressor has been 
confirmed)?  In answering this 
question, the examiner must 
address the opinion of the 
treating VA clinical social 
worker, as contained in a June 
13, 2003 treatment record, that 
the attack on the veteran in 
service resulted in a change in 
the veteran's behavior leading 
to his discharge from service, 
and that the assault ultimately 
triggered both PTSD and the 
veteran's current psychosis.  

The examiner should explain his 
opinions.  

7.  Thereafter, and following any other 
appropriate development, the RO should 
readjudicate the remanded claim.  If the 
determination remains adverse to the 
claimant, he and his representative must 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




